 Case 1:18-cv-05961-ENV-JO Document 15-1 Filed 01/22/19 Page 1 of 1 PageID #: 65
                                              Representing Management Exclusively in Workplace Law and Related Litigation
                                              Jackson Lewis P.C.   ALBANY, NY               GREENVILLE, SC              MONMOUTH COUNTY, NJ   RALEIGH, NC
                                                                   ALBUQUERQUE, NM          HARTFORD, CT                MORRISTOWN, NJ        RAPID CITY, SD


Jackson lewis.
                                               666 Third Avenue
                                                                   ATLANTA, GA              HONOLULU, HI`               NEW ORLEANS, LA       RICHMOND, VA
                                       New York, New York 10017
                                                                   AUSTIN, TX               HOUSTON, TX                 NEW YORK, NY          SACRAMENTO, CA
                                              Tel 212 545-4000
                                                                   BALTIMORE, MD            INDIANAPOLIS, IN            NORFOLK, VA           SALT LAKE CITY, UT
                                              Fax 212 972-3213     BIRMINGHAM, AL           JACKSONVILLE, Fl.           OMAHA, NE             SAN DIEGO, CA
                                          ►wvw.jacksonlewls.com    BOSTON, MA               KANSAS CITY REGION          ORANGE COUNTY, CA     SAN FRANCISCO, CA
                                                                   CHICAGO, IL              LAS VEGAS, NV               ORLANDO, FL           SAN JUAN, PR
                                                                   CINCINNATI, OH           LONG ISLAND, NY             PHILADELPHIA, PA      SEATTLE, WA
                                                                   CLEVELAND, OH            LOS ANGELES, CA             PHOENIX, AZ           ST. LOUIS, MO
                                                                   DALLAS, TX               MADISON, \VI                PITTSBURGH, PA        TAMPA, FL
                                                                   DAYTON, OH               MEMPHIS, TN                 PORTLAND, OR          WASHINGTON, DC REGION
 DIRECT DIAL: (212) 545-4028
                                                                   DENVER, CO               MIAMI, FL                  PORTSMOUTH, NH         WHITE PLAINS, NY
 EMAIL ADDRESS: DIANE.WINDHOLZ@JACKSONLEWIS.COM
                                                                   DETROIT, MI              MILWAUKEE, \VI             PROVIDENCE, RI
                                                                   GRAND RAPIDS, MI         MINNEAPOLIS, MN

                                                                   `through an affiliation with Jackson Lewis P.C., a Law Corporation



                                                                   January 22, 2019

 VIA ECF

 The Honorable James Orenstein
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                                                      Re:          Gueye v. People's United Bank, National
                                                                   Association et al.
                                                                   Civil Action No. 18-cv-05961(ENV)(JO)

 Dear Judge Orenstein:

                 We represent Defendants People's United Bank, N.A. and Patricia Hoffman
 (collectively, "Defendants"), in the above-referenced matter. Pursuant to Your Honor's request in
 court and docket entry on January 17, 2019 (Dkt. No. 13), we write respectfully to explain the
 legal basis for Defendants' counsel declining to provide certain information Your Honor requested
 on the grounds that she was prohibited by federal law from doing so. Defendants are proscribed
 pursuant to applicable law including 31 U.S.C. § 5318(g)(2)(A)(i), 31 C.F.R. § 103.18(e) and 12
 C.F.R. § 21.11(k)(1)(i) from disclosing the information requested by the Court.

                                                                   Respectfully submitted,

                                                                   JACKSON LEWIS P.C.



                                                                   Diane Windholz

 cc: Counsel of Record (via ECF)


 4821-4081-0885, v. 2
